Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Panel Having Transistors of Different Size Around At Least One Opening.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ka et al., US 2017/0345367 A1, hereinafter “Ka”.
Regarding claim 1, Ka teaches a display panel comprising: a substrate (fig. 3 and 8, ¶ 80 and 128) comprising a first area (fig. 3, area between PA2’ and PA3’) and a display area at least partially surrounding the first area (fig. 3, display areas PA1, PA2’ and PA3’); and a plurality of pixels arranged in the display area (¶ 81-83), wherein the display area comprises a first display area around the first area and a second display area other than the first display area (fig. 3, first display area is the display area within PA1, PA2’ and PA3’ surrounding the first area; second display area is the rest of the display area), and a size of a first driving transistor of a first pixel arranged in the first display area is different from a size of a second driving transistor of a second pixel arranged in the second display area (fig. 8, ¶ 143-146, for example, a driving transistor for PXL2’ in the first display area has a different size than a driving transistor for PXL1 in the second display area).

	Regarding claim 2, Ka teaches that a first channel ratio of a channel width of the first driving transistor to a channel length of the first driving transistor is greater or less than a second channel ratio of a channel width of the second driving transistor to a channel length of the second driving transistor (fig. 8, ¶ 143-146).

	Regarding claim 4, Ka teaches that the first area is a hole that passes through the substrate (see fig. 3 and 8).

claim 5, Ka teaches that the first area is a transmission area through which light or sound travels (note that the first area of Ka is an opening through which sound and/or light travels inherently).

	Regarding claim 6, Ka teaches that the first area is a trench that is inwardly recessed from a side of the substrate (see fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Yeh et al., US 2019/0073976 A1, hereinafter “Yeh”.
Regarding claim 3, Ka does not specifically teach that the first channel ratio gradually increases or decreases away from the first area.
	Yeh, however, teaches in ¶ 44-48 and fig. 6-7 that the load amount on a gate lines gradually changes when moving away from the first area (notch).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh in order to gradually change the first channel ratio away from the first area. Ka teaches, in fig. 9 and 10 and ¶ 147-160 and more specifically in ¶ 158, that the channel ratio (W/L) gradually changes according to the total length of the gate line and Yeh further teaches the need to perform such a gradual compensation due to the existence of an opening or notch that is the first area. One would have been motivated to make such a combination in order to prevent brightness differences due to differences in loading of the gate lines as clearly taught by Ka in ¶ 158.

	Regarding claim 7, Ka does not clearly teach that the substrate comprises a first non-display area between the first area and the display area and a second non-display area surrounding the display area.
	Yeh teaches a similar substrate in fig. 5 and 7 to the substrate of Ka in fig. 3. Yeh further teaches in fig. 7, that the substrate comprises a first non-display area between the first area and the display area and a second non-display area surrounding the display area (area within dashed line 40 is the active area which provides such a configuration).


	Regarding claim 8, Ka teaches the first display area comprises a first sub-display area and a second sub-display area spaced apart from each other in one direction (fig. 3, region with PXL3’ and PXL2’ are such sub-display areas), with the first area therebetween (see fig. 3).
	Ka does not specifically teach that a first part of the first non-display area is disposed between the first sub-display area and the first area, and a second part of the first non-display area is disposed between the second sub-display area and the first area.
	The combination of Ka and Yeh, however teaches that a first part of the first non-display area is disposed between the first sub-display area and the first area, and a second part of the first non-display area is disposed between the second sub-display area and the first area. As taught by Yeh, a non-display area is disposed between the display area surrounding the opening (first area) and the opening.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh. Both 

	Regarding claim 9, Ka teaches that the first pixel is one of pixels adjacent to a boundary between the first sub-display area and the second display area (fig. 3, one of PXL3’ adjacent to the dashed boundary line), and the second pixel is one of pixels adjacent to a boundary between the second sub-display area and the second display area (fig. 3, one of PXL2’ adjacent to the dashed boundary line).

	Regarding claim 10, Ka does not teach that a signal line connecting the first pixel of the first sub-display area and the first pixel of the second sub-display area extends in the one direction and passes by the first sub-display area and detours around the first area.
	Yeh, however, clearly teaches in fig. 7 that a signal line (fig. 7, R1) connecting the first pixel of the first sub-display area and the first pixel of the second sub-display area extends in the one direction and passes by the first sub-display area and detours around the first area (see the detour of R1 around the first area and ¶ 51-52).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh. Both references teach a similar substrate with an opening and Yeh further teaches the details .

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Yeh, as applied above, and further in view of Bao et al., US 2018/0196475 A1, hereinafter “Bao”.
	Regarding claim 11, Ka does not specifically teach that a plurality of first areas are included, and the first non-display area surrounds the plurality of first areas, and at least one dummy pixel is arranged in the first non-display area.
	Yeh teaches that the first non-display area surrounds the first area, and at least one dummy pixel is arranged in the first non-display area (fig. 7, the non-display area surrounds the first area (opening), also see dummy pixels 22D arranged in the first non-display area).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh. Both references teach a similar substrate with an opening and Yeh further teaches the details regarding the display and non-display areas. One would have been motivated to make such a combination in order to place necessary components such as drivers as shown in fig. 2 and compensation components as shown in fig. 7 in such non-display areas as taught by Yeh, thus properly driving a display device. Furthermore, both Ka and Yeh teach providing compensation means to prevent a difference in brightness in different areas of the display and Yeh further teaches the use of dummy pixels to provide such a 
	Ka and Yeh do not teach that a plurality of first areas are included.
	Bao, however, teaches in figs. 8-13, 15-23, 25-30 and 33-43 that a plurality of first areas are included.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh, as applied above, further with the teachings of Bao. Yeh teaches that the opening may accommodate one or more electronic components such as a camera, speaker, sensors, etc (see ¶ 51). Bao further teaches that a plurality of openings may be provided. One would have been motivated to make such a combination, therefore, to place more components in other openings. For example two cameras, one of each in an opening, or an opening for a speaker and an opening for a camera. As such, the device is capable of providing more electronic components and the functionality of the display device is enhanced.

	Regarding claim 12, Ka teaches the first display area comprises a first sub-display area and a second sub-display area arranged apart from each other in a direction, with the first area therebetween (see fig. 3, regions with PXL3’ and PXL2’ are such sub-display areas).
	Ka and Yeh do not teach that the first display area comprises a first sub-display area and a second sub-display area arranged apart from each other in a direction, with each of the plurality of first areas therebetween.
(top right portion of the display to the right of opening 1033) and a second sub-display area (top left portion of the display to the left of opening 1032) arranged apart from each other in a direction, with each of the plurality of first areas therebetween. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh, as applied above, further with the teachings of Bao. Yeh teaches that the opening may accommodate one or more electronic components such as a camera, speaker, sensors, etc (see ¶ 51). Bao further teaches that a plurality of openings may be provided. One would have been motivated to make such a combination, therefore, to place more components in other openings. For example two cameras, one of each in an opening, or an opening for a speaker and an opening for a camera. As such, the device is capable of providing more electronic components and the functionality of the display device is enhanced.

	Regarding claim 13, Ka does not teach that a signal line connecting the first pixel of the first sub-display area and the first pixel of the second sub-display area is connected to the at least one dummy pixel.
	Yeh, however, teaches that a signal line connecting the first pixel of the first sub-display area and the first pixel of the second sub-display area is connected to the at (fig. 7, R1 connects pixels of the two sub-display areas through dummy pixels 22D, also see ¶ 51-52).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh. Both references teach a similar substrate with an opening and Yeh further teaches the details regarding the display and non-display areas. One would have been motivated to make such a combination in order to place necessary components such as drivers as shown in fig. 2 and compensation components as shown in fig. 7 in such non-display areas as taught by Yeh, thus properly driving a display device. Furthermore, both Ka and Yeh teach providing compensation means to prevent a difference in brightness in different areas of the display and Yeh further teaches the use of dummy pixels to provide such a compensation, further motivating one of ordinary skill to make such a combination in order to prevent a difference in brightness in different areas of the display.

	Regarding claim 14, Ka and Yeh do not teach that at least one of a size and a shape of the plurality of first areas is different from the other.
	Bao, however, teaches in figs. 22, 39, and 41-43 that at least one of a size and a shape of the plurality of first areas is different from the other (also see ¶ 133).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh, as applied above, further with the teachings of Bao. Yeh teaches that the opening may accommodate one or more electronic components such as a camera, speaker, sensors, etc (see ¶ 51). Bao further teaches that a plurality of openings may be provided. One .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Yeh, as applied above, and further in view of Kim et al., US 2019/0019789 A1, hereinafter “Kim”.
	Regarding claim 15, Ka teaches that a first row (fig. 8 top row connected to S31) in which a plurality of first pixels (PXL3’) of the first sub-display area (PA3’) are connected in the one direction and a second row (top row connected to S21) in which a plurality of first pixels of the second sub-display area (PXL2’ of PA2’) are connected are spaced apart from each other with the first area therebetween (see fig. 8), and a length of a third row (S11) in which the second pixels (PXL1) of the second display area (PA1) are connected in the one direction is longer than a length of the first row or a length of the second row (see fig. 8).
	Ka and Yeh do not teach the semiconductor layers of the pixel areas.
	Kim, however, teaches in ¶ 54 that the driving transistor may include gate and source electrodes made of a semiconductor material. ¶ 68 further notes that the entire 
	As such a combination of Ka and Yeh in view of Kim teaches a first row in which semiconductor layers (scan line S31 of Ka made of semiconductor materials per Kim) of a plurality of first pixels of the first sub-display area are connected in the one direction and a second row in which semiconductor layers (scan line S21 of Ka made of semiconductor materials per Kim) of a plurality of first pixels of the second sub-display area are connected are spaced apart from each other with the first area therebetween, and a length of a third row in which semiconductor layers (scan line S11 of Ka made of semiconductor materials per Kim) of the second pixels of the second display area are connected in the one direction is longer than a length of the first row or a length of the second row.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Yeh, as applied above, further with the teachings of Kim. All references teach a display device having a plurality of pixels and Kim further teaches the details regarding the materials of the different layers and circuit components required in such a display device. One would have been motivated to make such a combination, therefore, to make the components from appropriate materials. For example, Ka teaches in ¶ 106 that the pixels include semiconductor transistors and Kim teaches that the scan lines may be further made of the same semiconductor materials, motivating one to make such a combination in order to simplify the manufacturing process by reducing the number of different materials required to manufacture such a display device.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Kim.
	Regarding claim 16, Ka teaches a display panel (fig. 3, ¶ 81-83) comprising: a substrate (fig. 3, element 102, ¶ 80) comprising a display area (PA1, PA2’ and PA3’) and a first area (the opening between PA2’ and PA3’) in the display area; and a plurality of pixels arranged in the display area and outside the first area (PXL1, PXL2’ and PXL3’), wherein the display area comprises a first display area (PA3’), a second display area (PA2’) and a third display area (PA1), the first area is disposed between the first display area and the second display area in a first direction (see fig. 3), and the third display area is extended in the first direction adjacent to the first area (see fig. 3), a first row disposed in the first display area (S31); a second row disposed in the second display area (S21), wherein the first area is disposed between the first row and the second row to separate the first row from the second row (see fig. 3 and 8); and a third row disposed in the third display area (S11) and extended in the first direction, wherein a first channel ratio of a channel width of a first driving transistor of a first pixel arranged in the first display area to a channel length of the first driving transistor is different from a second channel ratio of a channel width of a third driving transistor of a third pixel arranged in the third display area to a channel length of the third driving transistor (fig. 8, ¶ 143-146, for example, a driving transistor for PXL3’ in the first display area has a different W/L than a driving transistor for PXL1 in the third display area).
	Ka does not teach the semiconductor layers of the pixel areas.
	Kim, however, teaches in ¶ 54 that the driving transistor may include gate and source electrodes made of a semiconductor material. ¶ 68 further notes that the entire 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Kim. The references teach a display device having a plurality of pixels and Kim further teaches the details regarding the materials of the different layers and circuit components required in such a display device. One would have been motivated to make such a combination, therefore, to make the components from appropriate materials. For example, Ka teaches in ¶ 106 that the pixels include semiconductor transistors and Kim teaches that the scan lines may be further made of the same semiconductor materials, motivating one to make such a combination in order to simplify the manufacturing process by reducing the number of different materials required to manufacture such a display device.

	Regarding claim 17, Ka teaches that the first channel ratio is greater or less than the second channel ratio (fig. 8, ¶ 143-146).

	Regarding claim 19, Ka teaches that the first area is a hole penetrating the substrate (see fig. 3 and 8).

	Regarding claim 20, Ka in view of Kim teaches that a length of the third row (Ka: fig. 8, element S11) is greater than a sum of a length of the first row (Ka: fig. 8, element S31) and a length of the second row (Ka: fig. 8, element S21).

	Kim, however, teaches in ¶ 54 that the driving transistor may include gate and source electrodes made of a semiconductor material. ¶ 68 further notes that the entire gate or scan line similar to lines S11, S21 and S31 of Ka may be made of the same material as the gate electrode which is noted to be a semiconductor. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Kim. The references teach a display device having a plurality of pixels and Kim further teaches the details regarding the materials of the different layers and circuit components required in such a display device. One would have been motivated to make such a combination, therefore, to make the components from appropriate materials. For example, Ka teaches in ¶ 106 that the pixels include semiconductor transistors and Kim teaches that the scan lines may be further made of the same semiconductor materials, motivating one to make such a combination in order to simplify the manufacturing process by reducing the number of different materials required to manufacture such a display device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Kim, and further in view of Yeh.
	Regarding claim 18, Ka and Kim do not specifically teach that the first channel ratio gradually increases or decreases as the first pixel is disposed away from the first area.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ka and Kim, as applied above, further with the teachings of Yeh in order to gradually change the first channel ratio away from the first area. Ka teaches, in fig. 9 and 10 and ¶ 147-160 and more specifically in ¶ 158, that the channel ratio (W/L) gradually changes according to the total length of the gate line and Yeh further teaches the need to perform such a gradual compensation due to the existence of an opening. One would have been motivated to make such a combination in order to prevent brightness differences due to differences in loading of the gate lines as clearly taught by Ka in ¶ 158.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621